DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 30, 2022 has been entered. Claims 1, 3-8, 10-15 remain pending in the application.  Claims 2 and 9 are canceled.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 6) about objections to claims 1-14, Examiner withdraws the objections after the amendment.

Applicant’s argument (REMARKS pages 6-7) about rejection of claims 1 and 8 after the amendment is moot based on the new ground rejections. The amendment of claims 1 and 8 include the subject matter of claims 2 and 9, respectively, which is before the amendment. Examiner maintains previous rejections because: 1) for the argument on page 6 lines 11-18 about LPA in prior art Chang, the LPA array is transmitting antenna while receiving antenna is claimed in claim 1 (see the argument on page 6 lines 11-12). The previous Office Action did not use the part in Chang, which is mentioned in the argument on page 6 lines 13-18, in rejection. 2) for the argument on page 6 lines 2-9 from bottom about the number of receiving antenna, the previous Office Action used “twin whip antenna elements” in Chang (col.2 lines 13-14). The number of antenna elements shown in Chang Figs.6 (nearly 10 antenna elements shown in item 608 on right side) and 9 are examples, which determines the receiver’s aperture size and sensitivity (see Chang col.10 lines 19-21). Fewer antenna elements are used in the case that transmit ship and receive ships are close to a target (see Chang col.7 lines 32-36). For more clarification, these details are added in this Office Action. 3) for the argument on page 7 lines 1-9 about other cited references (Jorgenson, Campbell, and Fridman), those references are used to address the features of transmitting mutually orthogonal signal, signal processing in receiver, and ionospheric model instead of number of antenna elements. 4) for the argument on page 7 lines 10-19 about benefit of using one to ten antenna elements, the design of antenna (including gain, power, and number of antenna elements) associates with application environment (e.g. distance among transmit ship, receive ships, and targets), as recognized by Chang (col.7 lines 23-40). Achieving small size of receiving antenna has been considered in Chang by using synthetic aperture radar techniques (Change col.5 lines 46-47). Whip antenna in Chang for receive antenna is a kind of cheap antenna because it only uses wire or rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-8, 10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent No. 9423495, hereafter Chang) further in view of Jorgenson et al. (U.S. Patent No. 5952982, hereafter Jorgenson) and Campbell (U.S. Patent No. 9933520, hereafter Campbell).
Regarding claim 1, Chang discloses that a method for implementing a relocatable Over-The-Horizon-Radar (OTHR) (col.1 line 33, method; col.5 line 44 relocatable, over-the-horizon radar) comprising: 
transmitting signals on each of a plurality of antenna elements of a transmitting system (col.2 lines 14-16, transmit antenna, log-periodic antenna, transmitter; log-periodic antenna has a plurality of antenna elements.); 
each receiving system having a plurality of antenna elements fewer in number than the plurality of antenna elements of said transmitting system (col.2 lines 13-15, receive, twin whip antenna elements, receiver; col.10 lines 13-15, dipole, twin whip antenna; log-periodic antenna has several dipoles), and 
connecting as a network the transmitting system, the plurality of receiving systems, and a network controller {col.13 lines 35-36 (system, computer for controller), 47-50 (computer, multiple, interconnected, network)},
wherein the plurality of antenna elements of each receiving system comprises between one and ten antenna elements (col.2 lines 13-14, twin whip antenna elements; Fig.6, nearly 10 antenna elements shown in item 608 on right side; col.10 lines 19-21, number, in, 608, determines, aperture size and sensitivity; col.7 lines 32-36, transmit ship, receive ships, close to a target, fewer antenna elements, used).
	However, Chang does not disclose transmitting mutually orthogonal signal. In the same field of endeavor, Jorgenson discloses that
transmitting mutually orthogonal signals (Fig.2 orthogonal feed log-periodic antenna; col.2 line 24, mutually)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the log-periodic antenna in Chang with the teachings of Jorgenson to feed the antenna with mutually orthogonal signals. Doing so would obtain the same function as the claim and simplify conventional feed hardware configuration without compromising the performance or functional capability of the antenna, as recognized by Jorgenson (col.1 lines 34-36).
However, Chang and Jorgenson do not explicitly disclose the detail of signal processing in receiver. In the same field of endeavor, Campbell disclose that
receiving and decoding the orthogonal signals at a plurality of receiving systems to synthesize beams from the orthogonal signals (col.9 lines 18-21, orthogonally, received, decoded, multiple radar units; col.10 lines 11-14, receiver, synthesis module, chirp)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Chang and Jorgenson with the teachings of Campbell to decode the transmitted signal in receiver. Doing so would apply correct code to decode radar signal, as recognized by Campbell (col.9 lines 21-22, receiving, applies, correct code, decode).

Regarding claim 3, which depends on claim 1, Chang discloses that in the method, 
one or more of the plurality of receiving systems is redundant (col.7 lines 60-62, same, equipment shelters), and 
the method comprises: 
determining a velocity of a target with said networked plurality of receiving systems {col.5 lines 35-37 (compensate, movement), 48 (SAR, relative motion)}.

Regarding claim 7, which depends on claim 1, Chang discloses that in the method,
one or more of the plurality of receiving systems is relocatable and/or vehicle and ship deployable (col.5 lines 40-45, relocatable; col.13 line 44-45, deployed).


Regarding claim 8, Chang disclose that A relocatable over-the-horizon-radar (OTHR) system col.1 line 21, systems; col.5 line 44 relocatable, over-the-horizon radar) comprising: 
a transmitting system having an antenna comprising a plurality of antenna elements (col.2 lines 14-16, transmit antenna, log-periodic antenna, transmitter; log-periodic antenna has a plurality of antenna elements.); 
a plurality of receiving systems each having a plurality of antenna elements fewer in number than the plurality of antenna elements of said transmitting system (col.3 lines 31-32, more, receive ships; col.2 lines 13-15, receive, twin whip antenna elements, receiver; col.10 lines 13-15, dipole, whip antenna; log-periodic antenna has several dipoles); and 
a network controller {col.13 lines 35-36 (system, computer for “controller”)}, 
wherein the transmitting system, the plurality of receiving systems and the network controller are networked together {col.3 lines 31-32, OTH, radar system, transmit ship, more receive ships; col.13 lines 35-36 (system, computer for “controller”), 47-50 (computer, multiple, interconnected, network)},
wherein the plurality of antenna elements of each receiving system comprises between one and ten antenna elements (col.2 lines 13-14, twin whip antenna elements; Fig.6, nearly 10 antenna elements shown in item 608 on right side; col.10 lines 19-21, number, in, 608, determines, aperture size and sensitivity; col.7 lines 32-36, transmit ship, receive ships, close to a target, fewer antenna elements, used).
However, Chang does not disclose transmitting mutually orthogonal signal. In the same field of endeavor, Jorgenson discloses that
wherein the transmitting system is configured to transmit mutually orthogonal signals on each antenna element (Fig.2 orthogonal feed log-periodic antenna; col.2 line 24, mutually), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the log-periodic antenna in Chang with the teachings of Jorgenson to feed the antenna with mutually orthogonal signals. Doing so would simplify conventional feed hardware configuration without compromising the performance or functional capability of the antenna, as recognized by Jorgenson (col.1 lines 34-36).
However, Chang and Jorgenson do not explicitly disclose the detail of signal processing in receiver. In the same field of endeavor, Campbell disclose that
wherein the plurality of receiving systems is configured to decode the orthogonal signals to synthesize beams (col.9 lines 18-21, orthogonally, received, decoded, multiple radar units; col.10 lines 11-14, receiver, synthesis module, chirp) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Chang and Jorgenson with the teachings of Campbell to decode the transmitted signal in receiver. Doing so would apply correct code to decode radar signal, as recognized by Campbell (col.9 lines 21-22, receiving, applies, correct code, decode).

Regarding claim 10, which depends on claim 8, Chang discloses that in the OTHR system,
one or more of the plurality of receiving systems is redundant (col.7 lines 60-62, same, equipment shelters); and Preliminary Amendment Application No. TBA Docket No. 534334-00137US Page 4 
wherein the networked plurality of receiving systems is configured to determine a velocity of a target {col.5 lines 35-37 (compensate, movement), 48 (SAR, relative motion)}.

Regarding claim 14, which depends on claim 8, Chang discloses that in the OTHR system,
one or more of the plurality of receiving systems is relocatable and/or vehicle and ship deployable (col.5 lines 40-45, relocatable; col.13 line 44-45, deployed).


Regarding claim 15, Chang discloses a network of relocatable OTHR systems comprising a plurality of the relocatable OTHR systems of claim 8 {col. 1 line 20-21, OTH radar system; col. 13 lines 35-36 (the system; a computer), 47-50(multiple computers, multiple sites, interconnected, network); see rejection of claim 8}.



Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Jorgenson, and Campbell as applied to claims 1 and 8, respectively, above, and further in view of Fridman et al. (Fridman, Sergey V., L. J. Nickisch, and Mark Hausman. "Inversion of backscatter ionograms and TEC data for over-the-horizon radar." Radio Science 47, no. 04 (2012): 1-8, hereafter Fridman).
Regarding claim 4, which depends on claim 1, Chang discloses that in the method, 
the transmitting system configured to identify ionospheric modes (col.2 line 37, determine, ionospheric condition), and 
the method comprises: 
obtaining from the networked plurality of receiving systems bistatic, scatter and direct path sounding data from across the surveillance region, to generate substantially real-time ionospheric sounding data {col.3 lines 22-23 (target area, geographic area for “region”), 30-32 (transmit ship, receive ships for “bistatic”), 48 (receiver, antenna for “scatter, direct path”), 57-59 (additional for “substantial”, antenna, ionospheric sounding), 63 (sounding data); col.5 lines 10-11, real-time}; and 
performing coordinate registration and frequency management using the substantially real-time ionospheric model (col.1 lines 45-48, frequency, position, ionospheric condition).
However, Change does not disclose 2D transmitting array. In the same field of endeavor, Jorgenson discloses that
the transmitting system comprises a two-dimensional (2D) transmitting array (Fig. 2, 2D)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the log-periodic antenna in Chang with the teachings of Jorgenson to use 2D array antenna. Doing so would obtain the same function as the claim.
However, Chang, Jorgenson, and Campbell do not explicitly disclose ionospheric model. In the same field of endeavor, Fridman discloses that 
assimilating the substantially real-time ionospheric sounding data and georeferenced radar data into a background ionospheric model to generate a substantially real-time ionospheric model (page 2 of 8 lines 6-10 below Figure 1 on right column, time varying, background, ionosphere; page 3 of 8, section 2.1 title, group path response operator; page 5 of 8, line 5 below section 2.2, sounding );
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Chang, Jorgenson, and Campbell with the teachings of Fridman to use model in data processing. Doing so would provide accurate target geolocation data using modeling, as recognized by Fridman (page 1 of 8, lines 7-8 in abstract, geolocation, requires, accurate, modeling).

Regarding claim 5, which depends on claims 1 and 4, Chang discloses that the method comprising: 
measuring and characterizing travelling ionospheric disturbances using said bistatic, scatter and direct path sounding data obtained from the networked plurality of receiving systems, and from said substantially real-time ionospheric sounding data and said geo-referenced radar data (col.4 lines 60-66, OTH system, sounding, measure, characteristics, ionospheric condition; col.5 lines 8-17, adaptive process, transmit signal characteristics, real-time, position, sounding data).

Regarding claim 6, which depends on claims 1, and 4-5, Chang discloses that in the method, 
a target is a ship (Fig.1; col.1 line 22, ship), and
the method comprises: 
detecting and tracking said ship (col.3 lines 26-27, tracking, detection, target) by: 
measuring a speed of said ship in a plurality of radar look directions (col.5 line 48, SAR, relative motion; col.12 lines 27-29, compensate, movement for “speed”, receive ship; Fig.1 for “a plurality of radar look directions”); 
compensating for the impact of said travelling ionospheric disturbances (col.5 lines 38-39, compensate, propagation effect, caused by, ionosphere); and 
filtering ionospheric and ground clutter in said signals using the 2D transmitting array (col.4 line 67, bandwidth for filtering clutters).


	Regarding claim 11, which depends on claim 8, Chang discloses that in the OTHR system,
the transmitting system configured to identify ionospheric modes (col.2 line 37, determine, ionospheric condition); 
the networked plurality of receiving systems is configured to obtain bistatic, scatter and direct path sounding data from across a surveillance region to generate substantially real-time ionospheric sounding data {col.3 lines 22-23 (target area, geographic area for “region”), 30-32 (transmit ship, receive ships for “bistatic”), 48 (receiver, antenna for “scatter, direct path”), 57-59 (additional for “substantial”, antenna, ionospheric sounding), 63 (sounding data); col.5 lines 10-11, real-time}; 
the system is configured to perform coordinate registration and frequency management using the substantially real-time ionospheric model (col.1 lines 45-48, frequency, position, ionospheric condition).
However, Change does not disclose 2D transmitting array. In the same field of endeavor, Jorgenson discloses that
the transmitting system comprises a two-dimensional (2D) transmitting array (Fig. 2, 2D)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the log-periodic antenna in Chang with the teachings of Jorgenson to use 2D array antenna. 
However, Chang, Jorgenson, and Campbell do not explicitly disclose ionospheric model. In the same field of endeavor, Fridman discloses that 
the system is configured to assimilate the substantially real-time ionospheric sounding data into a background ionospheric model to generate a substantially real-time ionospheric model (page 2 of 8 lines 6-10 below Figure 1 on right column, time varying, background, ionosphere; page 3 of 8, section 2.1 title, group path response operator; page 5 of 8, line 5 below section 2.2, sounding ); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Chang, Jorgenson, and Campbell with the teachings of Fridman to use model in data processing. Doing so would provide accurate target geolocation data using modeling, as recognized by Fridman (page 1 of 8, lines 7-8 in abstract, geolocation, requires, accurate, modeling).

Regarding claim 12, which depends on claims 8 and 11, Change discloses that in the OTHR system,
the OTHR system is configured to measure and characterize travelling ionospheric disturbances using said bistatic, scatter and direct path sounding data obtained from the networked plurality of receiving systems, and from said substantially real-time ionospheric sounding data and said geo-referenced data (col.4 lines 60-66, OTH system, sounding, measure, characteristics, ionospheric condition; col.5 lines 8-17, adaptive process, transmit signal characteristics, real-time, position, sounding data).

Regarding claim 13, which depends on claims 8 and 11-12, Change discloses that in the OTHR system, 
a target is a ship (Fig.1; col.1 line 22, ship), and 
the OTHR system is configured to: 
detect and track said ship (col.3 lines 26-27, tracking, detection, target) by: 
measuring a speed of said ship in a plurality of radar look directions (col.5 line 48, SAR, relative motion; col.12 lines 27-29, compensate, movement for “speed”, receive ship; Fig.1 for “a plurality of radar look directions”); 
compensating for the impact of said travelling ionospheric disturbances (col.5 lines 38-39, compensate, propagation effect, caused by, ionosphere); and 
filtering ionospheric and ground clutter in said signals using the 2D transmitting array (col.4 line 67, bandwidth for filtering clutters).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648